502 Pa. 430 (1983)
466 A.2d 1029
The Honorable W. Richard ESHELMAN, Individually and on Behalf of the Judges of the Court of Common Pleas of Berks County, 23rd Judicial District
v.
AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES, DISTRICT COUNCIL 88, AFL-CIO, Appellant.
Supreme Court of Pennsylvania.
Argued October 25, 1983.
Decided November 2, 1983.
*431 Alaine S. Williams, Jonathan Walters, Philadelphia, for appellant.
David H. Roland, Reading, for Eshelman, J.
Alexander Unkovic, Joseph A. Vater, Jr., Pittsburgh, for amicus curiae.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM.
Order affirmed.